Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Specification discloses “non-transitory computer-readable medium” (See [0108],[0109]) however claims 15-20 are directed to  “non-transitory machine-readable medium”.  Thus appropriate correction is required as the specification does not provide proper antecedent basis for “non-transitory machine-readable medium” as recited in claims 15-20.  
For examination purposes, examiner has interpreted “non-transitory machine-readable medium” of claims 15-20 as “non-transitory computer-readable medium” as disclosed in the specification (See [0108],[0109]).  

Claim Interpretation
Claims 4 and 18 recite the phrase “user account information includes user credentials” which is different wording from “account credentials of the cloud-based user account” however appear to refer to same account credentials and interpreted in that manner by examiner for examination purposes.  Examiner suggests applicant amend the claim language for alignment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enright; Marlene Kay et al.  US 20150189510 in view of Slack; Stuart et al. US 20100279675.
Regarding Claims 1, 9 and 15, Enright discloses A method (See Enright Figs. 1, 4, 6a, 7 and accompanying text) comprising:
on a mobile device (See Enright Fig. 1 [0023] mobile stations 13a 13b)  the mobile device having content and security settings erased from the mobile device (See Enright Fig. 6A [0018] device reset to factory setting,), upon start-up of the mobile device after the content and security settings were erased (See Enright Fig. 6A [0018] “Upon exhaustion of N-attempts (which may be one attempt or multiple attempts) by the user, the device may be configured to be reset to factory setting. The lock screen may then become persistent, even upon factory setting reboot, or upon replacement of a Universal Integrated Circuit Card Identifier (UICCID).” [0051], Fig. 7 [0021]):
determining whether a device locator mode is enabled for the mobile device (See Enright determination mobile on negative list and displaying lock screen equivalent to determining device locator mode Fig. 5, 6A, 7, [0017] , [0050]-[0052] “..Upon checking and finding the device identifier in the EIR database… a lock screen is displayed on the display of the , wherein the device locator mode is associated with a cloud-based user account (See Enright Fig. 6, 6A, 7, [0017] “..The password may be stored on the owner's account (per mobile identifier number). The password may be accessible and manageable through self-serve channels..”, [0050]-[0053], [0056] persistent lock screen, master unlock screen).
presenting, on the mobile device, a user interface including a challenge for account credentials of the cloud-based user account (See Enright Fig. 6A, [0018], [0051], Fig. 7 [0021], ]-[0052] “..Upon checking and finding the device identifier in the EIR database… a lock screen is displayed on the display of the mobile device. The user of the lost/stolen mobile device must now enter the password into the mobile device (S62)...” [0053], [0056] persistent lock screen, master unlock screen);
and limiting functionality of the mobile device until valid credentials are provided at the user interface (See Enright Fig. 6A [0021] “Only after a user enters the correct password into the mobile device is the lock screen removed and the Wi-Fi radio access turned ON”; See Also Enright Fig. 7 s73-s74, [0053], [0056] “After entering a correct password, in response to the master unlock key, the customer is allowed entry into the mobile device (S73). Finally, the flag of the stolen/lost device (for example, a negative Cause Code 6) is removed from the EIR database (S74). The mobile device is now usable again.”).
Enright does not explicitly disclose the device locator mode to enable an authorized requesting device to receive location information related to the mobile device
the device locator mode to enable an authorized requesting device to receive location information related to the mobile device (See Slack Figs. 9-10 [0087]-[0091] showing locate command that corresponds to device locator mode; See also Slack Figs. 1-3, 7, 13, [0007],  [0037] [0045]-[0048] linking mobile device to user account).
Slack further also teaches transmitting a request for user account information to a server and receiving, from the server, user account information includes user account credentials  (See Slack Figs. 1-3, 7, 13, [0007],  [0037] “…the application server 115..” [0045]-[0048] “…A mobile device can be linked with any remote management account to which the mobile device owner has access,… username and password…”  “… unique identifier .. obtained by the remote management server…); and 
presenting, on the mobile device, a user interface including a challenge for account credentials of the cloud-based user account (See Slack Figs. 1-3, 7, 13, [0007],  [0037] “…the application server 115..” [0045]-[0048] “… a username and password corresponding to a remote management account can be entered, such as in response to a prompt by the server…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Enright to include the noted teachings of Slack, in order to prevent the data stored on a lost mobile device from being compromised (See Slack [0006]).
	
	Regarding Claims 2, 10 and 16, the combination teaches wherein determining whether the device locator mode is enabled for the mobile device comprises:
transmitting a request to a server  (See Enright Fig. 5, 6A, 7, [0017], [0050]-[0052] attach request to network), to determine if the device locator mode is enabled for the mobile device (See Enright Fig. 5, 6A, 7, [0017], [0050]-[0052] network check of EIR database), the request being associated with a hardware identifier of the mobile device (See Enright Fig. 5, 6A, 7, [0017], [0050]-[0052] “..Upon checking and finding the device identifier in the EIR database..”); and
receiving the challenge for account credentials of the cloud-based user account when the device locator mode is enabled for the mobile device (See Enright Fig. 5, 6A, 7 [0050]-[0052] “..Upon checking and finding the device identifier in the EIR database… a lock screen is displayed on the display of the mobile device. The user of the lost/stolen mobile device must now enter the password into the mobile device (S62)...” and Fig. 7, [0052]-[0053] [0056] master unlock key).

Regarding Claims 3 and 17, the combination teaches the account credentials of the cloud- based user account were transmitted to the server before one or more user-configured security settings were erased on the mobile device (See Enright previously created account password Fig. 6A, [0017] “…The password may be the same password as the password created by the owner of the device during initial set-up procedures for the device… The password may be stored on the owner's account (per mobile identifier number). The password may be accessible and manageable through self-serve channels (for example, MyVerizon)…”).

user account information includes user credentials that are identifiable by the hardware identifier (See Enright Fig. 5, 6A, 7 [0050]-[0052] “..Upon checking and finding the device identifier in the EIR database… a lock screen is displayed on the display of the mobile device...”; See also Slack Figs. 1-3, 7, 13 [0045]-[0048] “…Any unique identifier can be used to indicate a specific remote management account..”) and the hardware identifier is a unique identifier of the mobile device (See Enright [0016] EIR database [0051] device identifier [0032] the device ID (for example, the device's ESN, MEID, or IMEI) in the EIR database; See also Slack Figs. 1-3, 7, 13 [0045]-[0048] unique identifier).

Regarding Claims 5 and 12, the combination teaches wherein the hardware identifier has been previously associated with the cloud-based user account (See Enright previously created account password Fig. 6A, [0017] “…The password may be the same password as the password created by the owner of the device during initial set-up procedures for the device… The password may be stored on the owner's account (per mobile identifier number). The password may be accessible and manageable through self-serve channels (for example, MyVerizon)…”; Fig. 5,  [0050]-[0052]).

Regarding Claims 6, 13 and 19, the combination teaches wherein the hardware identifier uniquely identifies the mobile device to a mobile device network (See Enright [0051] device identifier [0032] the device ID (for example, the device's ESN, MEID, or IMEI) in the EIR database; See Also Slack Figs. 1-3, 7, 13 [0045]-[0048] “…Any unique identifier can be used to indicate a specific remote management account hosted by the remote management server. 

Regarding Claims 7, 14 and 20, the combination teaches the hardware identifier includes an international mobile station equipment number (IMEI) (See Enright [0051] device identifier [0032] the device ID (for example, the device's ESN, MEID, or IMEI) in the EIR database; See Also Slack Figs. 1-3, 7, 13 [0045]-[0048] “…Any unique identifier can be used to indicate a specific remote management account hosted by the remote management server. Information uniquely identifying the mobile device further can be obtained by the remote management server…a Subscriber Identity Module (SIM) card, a Media Access Control (MAC) address, an International Mobile Equipment Identity (IMEI)… Once identified, the mobile device can be associated with the remote management account…”).

Regarding Claim 8, the combination teaches wherein the account credentials received from a server are different from account credentials that are local to the mobile device (See Enright where master unlock key is newly created and different from the device unlock key Fig. 6A, [0018], Fig. 7 [0050]-[0053] master unlock key).

Regarding Claim 11, the combination teaches the account credentials of the cloud- based user account were transmitted to the server before one or more user-configured security settings were erased on the mobile device (See Enright previously created account password Fig. 6A, [0017] “…The password may be the same password as the password created by the owner of the device during initial set-up procedures for the device… The password may be stored on the owner's account (per mobile identifier number). The password may be accessible and manageable through self-serve channels (for example, MyVerizon)…”),  user account information includes user credentials that are identifiable by the hardware identifier (See Enright Fig. 5, 6A, 7 [0050]-[0052] “..Upon checking and finding the device identifier in the EIR database… a lock screen is displayed on the display of the mobile device...”; See also Slack Figs. 1-3, 7, 13 [0045]-[0048] “…Any unique identifier can be used to indicate a specific remote management account..”).
Regarding Claim 18, the combination teaches user account information includes user credentials that are identifiable by the hardware identifier (See Enright Fig. 5, 6A, 7 [0050]-[0052] “..Upon checking and finding the device identifier in the EIR database… a lock screen is displayed on the display of the mobile device. The user of the lost/stolen mobile device must now enter the password into the mobile device (S62)...”; See also Slack Figs. 1-3, 7, 13 [0045]-[0048] “…Any unique identifier can be used to indicate a specific remote management account..”) and the hardware identifier is a unique identifier of the mobile device (See Enright [0016] EIR database [0051] device identifier [0032] the device ID (for example, the device's ESN, MEID, or IMEI) in the EIR database; See also Slack Figs. 1-3, 7, 13 [0045]-[0048] unique identifier), wherein the hardware identifier has been previously associated with the cloud-based user account (See Enright previously created account password Fig. 6A, [0017] “…The password may be the same password as the password created by the owner of the device .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6 and 7 of U.S. Patent No. 9706032 in view of Slack; Stuart et al. US 20100279675.
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below comparing claim 1 of the pending application to claim 1 of U.S. Patent No. 9706032.  U.S. Patent No. 9706032 claims 1 and 7 contain most of the limitations of the pending application with the same language or slightly different language.

Instant Application 16/565202
US Patent 9706032 
1.  A method comprising:
	on a mobile device, the mobile device having content and security settings erased from the mobile device, upon start-up of the mobile device after the content and security settings were erased:










	determining whether a device locator mode is enabled for the mobile device, the device locator mode to enable an authorized requesting device to receive location information related to the mobile device, wherein the device locator mode is associated with a cloud-based user account;







	presenting, on the mobile device, a user interface including a challenge for account credentials of the cloud-based user account; and



	limiting functionality of the mobile device until valid credentials are provided at the user interface.


entering, by a mobile device, an activation operating mode, wherein the mobile device is configured to enable one or more functions in the activation operating mode, and wherein on the mobile device, user-

while in the activation operating mode, transmitting a request for user account information to the server, the request being associated with a hardware identifier of the mobile device, the hardware identifier uniquely identifying the mobile device to the server, wherein: the user account information was stored on the server before the one or more user-configured security settings were erased on the mobile device, and the user account information includes user credentials that are identifiable by the hardware identifier;

 presenting, on the mobile device, a user interface for configuring the mobile device, the user interface including a challenge for authenticating a user of the mobile device based on the user account information received from the server; 

and in response to receiving an input through the user interface responding to the challenge, activating the mobile device.

Claim 7. The method of claim 4, comprising limiting functionality of the mobile device until the mobile device is activated.


Claim 1 differs in that claim 1 recites a determining whether a device locator mode is enabled for the mobile device.  The determining step is taught by and obvious over the 
Slack teaches the device locator mode to enable an authorized requesting device to receive location information related to the mobile device (See Slack Figs. 9-10 [0087]-[0091] showing locate command that corresponds to device locator mode; See also Slack Figs. 1-3, 7, 13, [0007],  [0037] [0045]-[0048] linking mobile device to user account).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of  U.S. Patent No. 9706032  to include the noted teachings of Slack, in order to prevent the data stored on a lost mobile device from being compromised (See Slack [0006]).
	
Further, claims 2-6 are also obvious over claim 1 of U.S. Patent No. 9706032.  Claims 7 obvious over claim 6 of U.S. Patent No. 9706032.  Claim 8 is obvious over claim 4 of U.S. Patent No. 9706032.  The remaining claims 9-20 are also obvious over claims 1, 4, 6 and 7 of U.S. Patent No. 9706032 in a similar way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647